Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “a partition wall having a plurality of substrate supporting units arranged therein”, “a plurality of control valves respectively connected to the plurality of exhaust ports”, “a first lid (Applicant’s 110; Figure 4) comprising a processing unit and arranged on the substrate supporting unit (Applicant’s 150; Figure 4)” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 12-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are: Claim 12 requires, in part, “…a partition wall (Applicant’s 100; Figure 4) having a plurality of substrate supporting units arranged therein…”. How does a “wall” have a plurality of “substrate supporting units”. Claim 10 requires in part “a first lid (Applicant’s 110; Figure 4) comprising a processing unit and arranged on (over?) the substrate supporting unit (Applicant’s 150; Figure 4)”. No such structure is shown in the figures. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin; Jaechul et al. (US 20170218515 A1). Shin teaches a substrate processing device comprising: a first reactor (100; Figure 1,2) comprising a first reaction space (S1,S2; Figure 2-Applicant’s 51; Figure 1,2) for processing a first substrate (W1,W2; Figure 2) and a first exhaust space (between O1/O2 and S1/S2; Figure 2-Applicant’s 55; Figure 1,2) for exhausting gas in the first reaction space (S1,S2; Figure 2-Applicant’s 51; Figure 1,2); a first exhaust path (310; Figure 1,2; 311a; Figure 6B-Applicant’s 15; Figure 1,2) extending to surround at least a portion of the first exhaust space (between O1/O2 and S1/S2; Figure 2-Applicant’s 55; Figure 1,2); a second exhaust path (320; Figure 1,2; 311b; Figure 6B-Applicant’s 16; Figure 1,2) extending to surround at least a portion of the first exhaust space (between O1/O2 and S1/S2; Figure 2-Applicant’s 55; Figure 1,2); a first exhaust port (O1; Figure 2-Applicant’s 13; Figure 1,2) connecting one end of the first exhaust path (310; Figure 1,2; 311a; Figure 6B-Applicant’s 15; Figure 1,2) and the first exhaust space (between O1/O2 and S1/S2; Figure 2-Applicant’s 55; Figure 1,2); a second exhaust port (O2; Figure 2-Applicant’s 14; Figure 1,2) connecting one end of the second exhaust path (320; Figure 1,2; 311b; Figure 6B-Applicant’s 16; Figure 1,2) and the first exhaust space (between O1/O2 and S1/S2; Figure 2-Applicant’s 55; Figure 1,2); and a first transfer port (union of 310,320; Figure 1B; 312,322; Figure 6B-Applicant’s 17; Figure 1,2) connecting the first exhaust path (310; Figure 1,2; 311a; Figure 6B-Applicant’s 15; Figure 1,2) and the second exhaust path (320; Figure 1,2; 311b; Figure 6B-Applicant’s 16; Figure 1,2), as claimed by claim 1
Shin further teaches:
The substrate processing device of claim 1, wherein a portion of the gas in the first reaction space (S1,S2; Figure 2-Applicant’s 51; Figure 1,2) is exhausted through the first exhaust port (O1; Figure 2-Applicant’s 13; Figure 1,2), the first exhaust path (310; Figure 1,2; 311a; Figure 6B-Applicant’s 15; Figure 1,2), and the first transfer port (union of 310,320; Figure 1B; 312,322; Figure 6B-Applicant’s 17; Figure 1,2), and another portion of the gas in the first reaction space (S1,S2; Figure 2-Applicant’s 51; Figure 1,2) is exhausted through the second exhaust port (O2; Figure 2-Applicant’s 14; Figure 1,2), the second exhaust path (320; Figure 1,2; 311b; Figure 6B-Applicant’s 16; Figure 1,2), and the first transfer port (union of 310,320; Figure 1B; 312,322; Figure 6B-Applicant’s 17; Figure 1,2), as claimed by claim 2. That gas “portions” are exhausted at controlled paths is demonstrated by Shin in at least [0038].

Claims 1, 2, and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi; Hiroyuki et al. (US 20160111304 A1). Takahashi teaches a substrate processing device (Figure 1) comprising: a first reactor (71a; Figure 1) comprising a first reaction space (11a; Figure 1) for processing a first substrate (Wa; Figure 1) and a first exhaust space (volume below 61a; Figure 1-Applicant’s 55; Figure 1,2) for exhausting gas in the first reaction space (11a; Figure 1); a first exhaust path (between 71a and 51a; Figure 1-Applicant’s 15; Figure 1,2) extending to surround at least a portion of the first exhaust space (volume below 61a; Figure 1-Applicant’s 55; Figure 1,2); a second exhaust path (between 71b and 51a; Figure 1-Applicant’s 16; Figure 1,2) extending to surround at least a portion of the first exhaust space (volume below 61a; Figure 1-Applicant’s 55; Figure 1,2); a first exhaust port (“slits” in 71a; [0076]-Applicant’s 13; Figure 1,2) connecting one end of the first exhaust path (between 71a and 51a; Figure 1-Applicant’s 15; Figure  by claim 1
further teaches:
The substrate processing device (Figure 1) of claim 1, wherein a portion of the gas in the first reaction space (11a; Figure 1) is exhausted through the first exhaust port (“slits” in 71a; [0076]-Applicant’s 13; Figure 1,2), the first exhaust path (between 71a and 51a; Figure 1-Applicant’s 15; Figure 1,2), and the first transfer port (101; Figure 1-Applicant’s 17; Figure 1,2), and another portion of the gas in the first reaction space (11a; Figure 1) is exhausted through the second exhaust port (“slits” in 71b; [0076]-Applicant’s 14; Figure 1,2), the second exhaust path (between 71b and 51a; Figure 1-Applicant’s 16; Figure 1,2), and the first transfer port (101; Figure 1-Applicant’s 17; Figure 1,2), as claimed by claim 2. 
A substrate processing device (Figure 1) comprising: a partition wall (71a/71b interface; Figure 1-Applicant’s 100; Figure 4) having a plurality of substrate supporting units (61a/61b; Figure 1) arranged therein; a lid (52; Figure 1) arranged on the partition wall (71a/71b interface; Figure 1-Applicant’s 100; Figure 4) and providing an exhaust space (volume below 61a,61b; Figure 1-Applicant’s 55; Figure 1,2); a plurality of exhaust ports (“slits”; not shown; [0076]) in communication with the exhaust space (volume below 
The substrate processing device (Figure 1) of claim 12, wherein the plurality of exhaust paths (51b+”exhaust port”+15; Figure 1; [0076]) comprise: a first exhaust path (between 71a and 51a; Figure 1-Applicant’s 15; Figure 1,2) extending to surround at least a portion of the exhaust space (volume below 61a,61b; Figure 1-Applicant’s 55; Figure 1,2); and a second exhaust path (between 71b and 51a; Figure 1-Applicant’s 16; Figure 1,2) extending to surround at least a portion of the exhaust space (volume below 61a,61b; Figure 1-Applicant’s 55; Figure 1,2), wherein the plurality of exhaust ports (“slits”; not shown; [0076]) comprise: a first exhaust port (“slits”; not shown; [0076]-Applicant’s 13; Figure 1,2) connecting one end of the first exhaust path (between 71a and 51a; Figure 1-Applicant’s 15; Figure 1,2) and the exhaust space (volume below 61a,61b; Figure 1-Applicant’s 55; Figure 1,2); and a second exhaust port (“slits”; not shown; [0076]--Applicant’s 14; Figure 1,2) connecting one end of the second exhaust path (between 71b and 51a; Figure 1-Applicant’s 16; Figure 1,2) and the exhaust space (volume below 61a,61b; Figure 1-Applicant’s 55; Figure 1,2), as claimed by claim 13
The substrate processing device (Figure 1) of claim 12, wherein a plurality of processing units (11a,11b; Figure 1) are formed inside the lid (52; Figure 1), as claimed by claim 14
The substrate processing device (Figure 1) of claim 12, wherein a plurality of reaction spaces (S; Figure 1) are defined by the plurality of substrate supporting units (61a/61b; Figure 1) and the plurality of processing units (11a,11b; Figure 1), as claimed by claim 15

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi; Hiroyuki et al. (US 20160111304 A1) in view of Pal; Aniruddha et al. (). Takahashi is discussed above. Takahashi Takahashi further teaches:
The substrate processing device (Figure 1) of claim 1, further comprising: a second reactor (71a; Figure 1) comprising a second reaction space (11b; Figure 1) for processing a second substrate (Wb; Figure 1) and a second exhaust space (volume below 61b; Figure 1-Applicant’s 55; Figure 1,2) for exhausting gas in the second reaction space (11b; Figure 1); a third exhaust path (exhaust path portion surrounding volume below 61b; Figure 1) extending to surround at least a portion of the second exhaust space (volume below 61b; Figure 1-Applicant’s 55; Figure 1,2); a fourth exhaust path (exhaust path poriton surrounding volume below 61b; Figure 1) extending to surround at least a portion of the second exhaust space (volume below 61b; Figure 1-Applicant’s 55; Figure 1,2); a third exhaust port (“slits” in 71a; [0076]-Applicant’s 23; Figure 2) connecting one end of the third exhaust path (exhaust path portion surrounding volume below 61b; Figure 1) and the 
The substrate processing device (Figure 1) of claim 6, further comprising: a partition wall (71a/71b interface; Figure 1-Applicant’s 100; Figure 4) accommodating the first reactor (71a; Figure 1) and the second reactor (71a; Figure 1), wherein a plurality of substrates are simultaneously processed through the first reactor (71a; Figure 1) and the second reactor (71a; Figure 1), as claimed by claim 7. Applicant’s claimed “a plurality of substrates are simultaneously processed through the first reactor and the second reactor” are claim requirements of intended use in the pending apparatus claims.
Takahashi does not teach a second transfer port (Applicant’s 17; Figure 1) connecting the third exhaust path (exhaust path portion surrounding volume below 61b; Figure 1) and the fourth exhaust path (exhaust path poriton surrounding volume below 61b; Figure 1) – claim 6.
Pal teaches plural transfer ports (604N; Figure 6; [0029]) for a multi-chamber system (Figure 6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Takahashi to add plural transfer ports as taught by Pal.
Motivation for Takahashi to add plural transfer ports as taught by Pal is for adding additional processing chambers for increasing productivity as suggested by Pal ([0029]).
Allowable Subject Matter
Claim 20 is allowed.
Claims 3-5, 8-11, 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 3-5 and 20 are allowable at least because the claims require an “upward” exhaustion of gas. The above cited closest prior art does not teach structure, alone or in combination, for such gas flow as claimed.
Claims 10 and 11 are allowable at least because the above cited prior art does not teach or suggest a first transfer path connected to the first transfer port (101; Figure 1-Applicant’s 17; Figure 1,2); a second transfer path connected to the second transfer port; a connection port connecting the first transfer path and the second transfer path; and an exhaust pump connected to the connection port, wherein the first transfer path and the second transfer path are arranged in the partition wall (71a/71b interface; Figure 1-Applicant’s 100; Figure 4), and the connection port and the exhaust pump are located outside the partition wall (71a/71b interface; Figure 1-Applicant’s 100; Figure 4) and arranged asymmetrically with respect to the substrate processing device (Figure 1), as claimed by claim 8
Claims 10 and 11 are allowable at least because the above cited prior art does not teach or suggest a second lid (Applicant’s 120; Figure 4) having a first exhaust space (volume below 61a; Figure 1-Applicant’s 55; Figure 1,2) formed therein and arranged between the substrate supporting 
Claim 16 is allowable at least because the above cited closest prior art does not teach structure, alone or in combination, for a top lid (52; Figure 1-Applicant’s TLD; Figure 5) arranged between the partition wall (71a/71b interface; Figure 1-Applicant’s 100; Figure 4) and the lid (52; Figure 1); and a flow control ring arranged on the top lid (52; Figure 1-Applicant’s TLD; Figure 5) between the top lid (52; Figure 1-Applicant’s TLD; Figure 5) and each of the plurality of substrate supporting units (61a/61b; Figure 1) and spaced apart from each of the plurality of substrate supporting units (61a/61b; Figure 1) to form a gap, wherein the flow control ring is slid (52; Figure 1)ably arranged on the top lid (52; Figure 1-Applicant’s TLD; Figure 5).
Claim 17 is allowable at least because the above cited closest prior art does not teach structure, alone or in combination, for wherein the plurality of exhaust ports (“slits”; not shown; [0076]) are spaced apart from each other at intervals of 360/n degrees, and n is the number of the plurality of exhaust ports (“slits”; not shown; [0076]) and a natural number of 2 or more.
Claims 18 and 19 are allowable at least because the above cited closest prior art does not teach structure, alone or in combination, a plurality of control valves respectively connected to the plurality of exhaust ports (“slits”; not shown; [0076]), wherein the plurality of control valves are configured to control the flow rate of gas passing through the respective exhaust ports (“slits”; not shown; [0076]), as claimed by claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. 
/Rudy Zervigon/Primary Examiner, Art Unit 1716